Citation Nr: 1222176	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-43 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 3, 1980 to August 21, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In December 2010, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, and remanded the newly reopened claim for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's pre-enlistment examination in March 1980, his psychiatric state was evaluated as normal.  On an accompanying March 1980 Report of Medical History, the Veteran indicated that he had a history of depression or excessive worry and nervous trouble.

One week after his service entry, on July 10, 1980, the Veteran complained of dizzy spells, and an impression of anxiety was rendered.  On August 10, 1980, the Veteran was treated for superficial lacerations on both wrists as a result of a suicide attempt; he said that he was "tired of being treated like trash" and used a razor to try to commit suicide by cutting his wrists.  Two days later, on August 12, 1980, the Veteran was noted to be not psychotic or suicidal and that he had made one minor self-harm attempt.

The Veteran was not given a separation examination due to being examined within the past 90 days.  The Veteran signed a statement on August 18, 1980 that he was considered physically qualified for separation from active duty, and that no defects had been noted which would disqualify him from the performance of his duties or entitle him to disability benefits from the Naval Service.

Following his separation from service, the medical evidence of record since March 1998 reflects treatment for the Veteran for anxiety, depression, mood disorder, and psychosis.  From January 2008 through October 2009, VA treatment records have documented his report of a physically and mentally abusive sergeant in the military and a current diagnosis of recurrent and severe major depression.

At a January 2011 VA mental disorders examination, the examiner noted that the Veteran has been treated for depression from the time he was in 7th and 8th grade to the present time.  The examiner diagnosed the Veteran with major depressive disorder (MDD).  The examiner opined that the Veteran's psychiatric disorder is not caused by or a result of military service.  The rationale given for this opinion was simply "DSM-IV."

In a January 2012 addendum, the January 2011 VA examiner opined that the Veteran's psychosis is less likely as not (less than 50/50 probability) caused by or a result of military service.  The rationale given for this opinion was that the Veteran has a long history of mental health difficulties dating back to childhood abuse.  The examiner opined that, based upon an up-to-date review of the relevant medical literature in PubMed regarding the relationships between psychosis and trauma, it is less likely as not that the Veteran's psychosis became manifested within one year of separation from service.

In an April 2012 addendum, the January 2011 VA examiner opined that the Veteran's psychosis is less likely as not (less than 50/50 probability) caused by or a result of experiences in the military.  The rationale given for this opinion was that the Veteran's depression pre-dated his time in the military.  The examiner opined that, based on clinical literature regarding the progression of onset and progression of depression, it is less likely as not that the Veteran's depression was due to or a result of experiences in the military.

There is no medical opinion of record which addresses the question of whether the Veteran's military service aggravated a pre-existing acquired psychiatric disorder.  The Veteran is to be scheduled for a new VA mental disorders examination to obtain such an opinion with adequate supporting rationale.  The examiner is to specifically consider and address the aforementioned findings in the Veteran's service treatment records.

Updated VA treatment records are to be obtained, and updated private treatment records are to be requested.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain updated treatment records from the VA Medical Center in Nashville, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for each private medical facility from which he has sought treatment for the claimed disability.  Upon receipt of such, take appropriate action to contact the identified provider(s) and obtain all available records related to treatment of the Veteran.  Any negative response must be noted in the record and communicated to the Veteran, and the Veteran is to be informed that in the alternative he may obtain and submit the records himself.

3.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.

Based on the examination and review of the record, the examiner is to answer the following questions:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had an acquired psychiatric disorder that existed prior to his entry onto active duty on July 3, 1980?

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting acquired psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner is to identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder had its onset in service from July 3, 1980 to August 21, 1980?  The examiner should address whether it is at least as likely as not that the Veteran presented the prodromal signs of any currently diagnosed acquired psychiatric disorder during service.

The examiner is to specifically consider and address the relevant complaints and findings documented in the Veteran's service treatment records.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

